Mr. Justice Puterbaugh delivered the opinion of the court. The controlling questions involved in this case are substantially the same as those urged and argued by counsel, and considered and determined by this court, in the case of Spitznagle v. Cobleigh, post, p. 191, in which an opinion was tiled at the present term. Upon the dismissal by the City Court of the bill' to foreclose the mortgage there involved, Cobleigh, plaintiff in error herein, filed another bill in the Circuit Court of Fulton County, against the same defendants and one Jesse Heylin. The bill after setting up the proceedings had in the City Court in the former suit, the bankruptcy of Spitznagle, the appointment of Perkins as his trustee, the sale and conveyance of the equity of redemption by said trustee to Heylin, and the failure to make said trustee a party defendant to said former suit, prays that all proceedings in the City Court, relative to the mortgage in question, be vacated and annulled, and f'or a foreclosure of the same. The Circuit Court on hearing decreed that the bill be dismissed for want of equity, holding that the decree of the City Court was valid and binding, and that the mortgage indebtedness was fully satisfied thereby; whereupon the complainant sued out this writ of error. The decree of the Circuit Court is in full accord with the views expressed in Spitznagle v. Cobleigh, supra, and is therefore affirmed. Affirmed.